GWIN,
United States District Judge, concurring in part and dissenting in part.
Respectfully, I concur, in part, and I dissent, in part. As described below, I believe the Court reaches the correct result regarding Haeberle’s due process and First Amendment claims, although not because he failed to file this action within the statute of limitations. Instead, I find that he fails to show a protected interest in continued employment. With regard to the Court’s discussion of the application of the statute of limitations to Haeberle’s claims, I believe the Court’s opinion is wrong regarding two important issues. First, in a case that was thrown out before the parties started discovery, the majority opinion misapplies the law applicable to motions for judgments on the pleadings under Rule 12(c). Second, it applies the wrong accrual rule for § 1983 claims. I explain my reasons below.
Rule 12(c) Standard
Traditionally, courts have notably hesitated to grant motions for judgment on the pleadings. 5A Wright & Miller, Federal Practice and Procedure: Civil 2d § 1368, at 517 n.1 (1990). For good reason, too; Rule 12(c) carries a difficult standard for moving parties to meet. 5A Wright & Miller, Federal Practice & Procedure 2d § 1368, at 705-06 (2003 Supp.).
Courts apply the same analysis to motions for judgment on the pleadings under Rule 12(c) as they apply to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). E.E.O.C. v. J.H. Routh Packing Co., 246 F.3d 850, 851 (6th Cir. 2001). When faced with a defendant’s motion for judgment on the pleadings, a district court must “construe the complaint in the light most favorable to the plaintiff [and] accept all of the complaint’s factual allegations as true.” Id. (citations omitted); see also Mixon v. Ohio, 193 F.3d 389, 400 (6th Cir.1999).
The district court may grant the defendant’s motion for judgment on the pleadings only if “the plaintiff undoubtedly can prove no set of facts in support of the claims that would entitle relief.” J.H. Routh Packing Co., 246 F.3d at 851 (citations omitted) (emphasis added). If any issue of material fact cannot be resolved on the pleadings, judgment on the pleadings is improper. Faibisch v. Univ. of Minn., 304 F.3d 797, 803 (8th Cir.2002); Smith v. Check-N-Go of Ill., Inc., 200 F.3d 511, 514 (7th Cir.1999). Therefore, a “defendant will not succeed on a motion under Rule 12(c) if there are allegations in plaintiffs pleadings that, if proved, would permit recovery.” 5A Wright & Miller, Federal Practice and Procedure: Civil 2d § 1368, at 527-28 (1990). The same standard applies to this Court, as we apply the de novo standard of review to district courts’ decisions on motions for judgment on the pleadings. J.H. Routh Packing Co., 246 F.3d at 851.
The majority omits the substance of this standard. Instead, it states only that in reviewing a decision on a Rule 12(c) motion, we apply “the same de novo standard applicable to a motion to dismiss under Rule 12(b)(6),” and that a court “may only look at the pleadings themselves and exhibits ‘incorporated by reference into the complaint.’ ” Supra (citing Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997)). The majority ignores the requirement that a party moving for judgement upon the pleadings needs to show the plaintiff “undoubtedly can prove no set of facts in support of the claims that would entitle relief.” J.H. Routh Packing Co., 246 F.3d at 851. But more important than the majority’s discussion of the Rule 12(c) standard, I disagree with the majority’s *904application of the Rule 12(c) standard to the facts of this case.
§ 1983 Accrual
Causes of action filed under 42 U.S.C. § 1983 accrue when the plaintiff knows or has reason to know of the injury which is the basis, of the § 1983 action. Dixon v. Anderson, 928 F.2d 212, 215 (6th Cir.1991) (citing Sevier v. Turner, 742 F.2d 262, 272 (6th Cir.1984)); see also Genty v. Resolution Trust Corp., 937 F.2d 899, 919 (3d Cir.1991). Here, Haeberle alleges that the University improperly denied him tenure. Therefore, his action accrued on the date when he knew or should have known that the University denied his request for tenure.
The majority concludes that because the University held a hearing regarding a negative tenure decision on September 7, 1999, Haeberle’s claim must have accrued by that time. To reach this conclusion, the majority states that regardless of the labels attached to both the decision that prompted the hearing and the hearing itself, Haeberle knew that a constitutional right had been violated and that it was time to go to court to protect his rights. I cannot agree with this analysis.
Haeberle would not know that a constitutional violation occurred until the University rendered a decision that put him on notice that it decided the tenure issue. For this reason, the label placed upon the decision that prompted the grievance procedure is crucial. If in September 1999, Haeberle appealed a negative recommendation, then clearly he would not be under the impression that his rights had already been violated and that the time to rush to the courthouse had arrived. That is not the case if in September 1999, he appealed a negative determination. A determination is tantamount to an action; a recommendation is not. In other words, recommending that someone violate the Constitution is not sufficient to constitute a violation; only undertaking an action that violates the Constitution causes the action to accrue. Further, what we’re really interested in is the time at which someone should have reasonably known of a constitutional violation, which is all the more reason that a recommendation is insufficient.
Looking solely at the pleadings, as I must at this stage.1 I cannot tell what *905Haeberle appealed in September 1999. Haeberle’s complaint does state that he “appealed his denial of tenure” at the September 7, 1999 grievance hearing. (J.A. at 22, K 31). However, the University’s answer denies this allegation, admitting only that the grievance committee held a hearing. (J.A. at 40, 1137). The University further states that the Grievance Committee recommended that the defendants “reconsider their decision not to recommend promotion and tenure.” (J.A. at 40, 1138) (emphasis added). This latter statement explicitly denies that the Grievance Committee reviewed any final decision or any action of the Board. Currently, the parties dispute the critical issue — whether Haeberle appealed a denial of tenure or a recommendation to deny tenure in September 1999.2 Without knowing the answer to this issue, it is impossible to know whether Haeberle should have known that it was time to go to court to protect his rights. And therefore, it is inaccurate to conclude that Haeberle could prove no set of facts that would entitle him to relief.
Alternatively, the majority says that Haeberle’s claim must have accrued by September 1999 because Haeberle pursued a grievance procedure. It further states that as a matter of law, grievance procedures are not part of the tenure review process, but rather administrative procedures that can be invoked only after a final decision. In support of this proposition, it cites Delaware State College v. Ricks, 449 U.S. 250, 101 S.Ct. 498, 66 L.Ed.2d 431 (1980). Ricks’ holding, however, is far more limited, as the Ricks Court analyzed the grievance procedure in that case and did not create a blanket rule to apply to all grievance procedures in all cases.3 Ricks involved a situation in which a university’s Board of Trustees denied tenure to a professor, who then sought review of this decision through a grievance process. The Court faced the issue of when the professor’s claim accrued under 42 U.S.C. § 1981, which carries the same accrual standard as § 1983. It concluded that the limitations period commenced “when the tenure decision was made and Ricks was notified.” Id. at 259, 101 S.Ct. at 504. Its greater challenge, however, was to identify that date. One alternative the Court considered was the termination of the grievance procedure. Rejecting that date, the Court noted “that the Board of Trustees had made clear well before September 12 [the date the grievance procedure ended] that it had formally rejected Ricks’ tenure bid. The June 26 letter [from the Board of Trustees to the professor] characterized itself as the Board’s ‘official position. ’ ”
*906Id. at 261, 101 S.Ct. at 505 (emphasis added).
The Ricks Court’s analysis repeatedly emphasizes that the Board of Trustees already had voted formally to deny tenure to the plaintiff before the grievance process commenced. Id. at 252, 101 S.Ct. at 501; id. at 261,101 S.Ct. at 505; id. at 262, 101 S.Ct. at 506. In other words, Ricks involved a grievance procedure that challenged the Board’s final decision. Therefore, this case is similar to Ricks only if Haeberle’s grievance followed a clear decision to deny tenure by the University official or body given authority to make the decision. And as I explained above, the record is simply too opaque on this point for the Court to make such a determination.
In sum, the poor state of the record prevents me from concluding that there was no issue of material fact (as required by Rule 12(c)) regarding either (1) when Haeberle was denied tenure, or (2) when Haebeiie knew or should have known that he had been denied tenure. Further, the disparate stories the parties’ pleadings tell regarding what exactly Haeberle appealed in the grievance process suffice to create a genuine issue of material fact regarding when Haeberle knew or should have known of the denial. For these reasons, I think that the majority applied the wrong standards with regard to both appellate review of a motion for judgment on the pleadings and accrual of a § 1983 action.
The district court should not have granted judgment on the pleadings unless it could conclude that Haeberle could prove no set of facts that would entitle him to judgment. As a prerequisite to that conclusion, the district court would have to find that there was no issue of material fact whether Haeberle should have known prior to December 1999 that he had been denied tenure. In a case involving such an underdeveloped record, I do not think it is reasonable for the district court to so conclude.
Under Rule 12(c), district courts should not dispose of cases unless the plaintiff undoubtedly can prove no set of facts in support of the claims that would entitle relief. Given the ambiguity of the University’s policies and the poor shape of the record, judgment on the. pleadings on the statute of limitations was inappropriate. I respectfully dissent from the majority’s ruling to the extent that it holds that Haeberle failed to file his claims within the applicable statute of limitations.
The Merits of Haeberle’s Federal Claims
That said, I agree with the majority’s disposition with regard to most of Hae-berle’s claims, but I do so on their merits (or lack thereof) rather than on the statute of limitations. Before the court are three federal-claims: alleged violations of procedural due process, the First Amendment, and equal protection. I discuss each of these in turn. • . .
The district court concluded in its first order granting judgment on the pleadings that the University was entitled to judgment on Haeberle’s federal due process claim, reasoning that Haeberle lacked a cognizable property interest in his job. J.A. at 112. I agree with the district court’s disposition of this issue, and would thus grant the University’s motion for judgment on the pleadings with regard to Haeberle’s federal due process claim.
A prerequisite for establishing a due process violation is that the plaintiff establish deprivation of a liberty or property interest. Here, Haeberle’ asserts that he possessed a property interest in his position with the University. The district court correctly concluded that Haeberle lacked a property interest in his job.
*907Courts look to state substantive law to determine property interests. See Paul v. Davis, 424 U.S. 693, 710, 96 S.Ct. 1155, 47 L.Ed.2d 405 (1976) (stating that property interests protected by the Due Process Clause “attain this constitutional status by virtue of the fact that they have been initially recognized and protected by state law”).
Kentucky law recognizes no property interest in continued employment for plaintiffs in Haeberle’s position. Ashley v. University of Louisville involved a similar factual scenario-a professor who was denied tenure and then sued, alleging a denial of due process. 723 S.W.2d 866 (Ky.Ct. App.1986). The court found that because plaintiff had “neither contract nor tenure” he “had no cause of action.” Id. at 868. The implication of this statement is that the plaintiff could not demonstrate a property interest in his job because he did not have tenure or a binding contract and, therefore, plaintiff failed to state a due process cause of action. Because Hae-berle similarly lacked tenure or a binding contract, he did not have an interest in his job sufficient for him to state a cause of action for a denial of due process. For these reasons, I conclude that the district court properly dismissed Haeberle’s federal due process claim.
Haeberle also asserts a violation of the First Amendment’s guarantee of free association. In his Second Amended Complaint, he says that he “has been punished for exercising his lawful right of association under the First Amendment of the U.S. Constitution by following of the standards set by the University ... for his attainment of tenure, and associating with the officials therein.” J.A. at 80-81. The district court did not address this claim on the merits.
Haeberle is correct that the First Amendment confers associational rights. Regardless, his allegations do not provide a basis for finding a violation of these rights. The Supreme Court has recognized the right to associate “for the purpose of engaging in those activities protected by the First Amendment — speech, assembly, petition for the redress of grievances, and the exercise of religion.” Roberts v. U.S. Jaycees, 468 U.S. 609, 618, 104 S.Ct. 3244, 82 L.Ed.2d 462 (1984). Hae-berle fails to allege that he sought to associate with Dental School officials for any these protected purposes. He further fails to explain how the University’s denial of tenure prevented him from associating with Dental Sehool officials. For these reasons, I would therefore dismiss this claim as well.
Finally, Haeberle alleges that the University deprived him of equal protection of the laws by its alleged “unequal application of standards to Haeberle as opposed to others seeking tenure at the University who preceded him.” Confusing use of prepositional phrases and independent clauses notwithstanding, I conclude that this allegation states a plausible equal protection cause of action under Village of Willowbrook v. Olech, 528 U.S. 562, 120 S.Ct. 1073, 145 L.Ed.2d 1060 (2000). There, the Supreme Court held that claimants need not assert membership in a protected class to establish a cause of action for an equal protection violation. Instead, they may establish a claim as a “class of one” by alleging differential treatment from others similarly situated where there is no rational basis for the difference. Id. at 564, 120 S.Ct. 1073. Haeberle’s Second Amended Complaint identifies an allegedly similarly situated (“virtually identical,” says Haeberle) professor who received tenure. Although the complaint does not use the magic words “no rational basis for the difference,” its substance conveys the same notion — that standards meant to be applied evenly were not and the decision-makers failed to justify their actions. For *908these reasons, I would allow this claim to survive the motion for judgment on the pleadings.
State Due Process Claim
The final issue the Comet must address is whether we should remand Haeberle’s due process claim under § 2 of the Kentucky Constitution. Because I conclude that the district court properly dismissed this claim in its first order granting judgment on the pleadings, I agree with the majority that we should not remand it to the district court.
Section 2 of the Kentucky Constitution states in full: “Absolute and arbitrary power over the lives, liberty and property of freemen exists nowhere in a republic, not even in the largest majority.” The Kentucky Supreme Court has made clear that “Section 2 of the Kentucky Constitution is that part of our constitution which guarantees due process of law to our citizens.” Remote Servs. v. FDR Corp., 764 S.W.2d 80, 82 (Ky.1989); see also Commonwealth v. Reneer, 734 S.W.2d 794, 804 (Ky.1987) (“The Bill of Rights in our Kentucky constitution, § 2, guarantees citizens of the State of Kentucky procedural due process .... ”).
Kentucky courts have reviewed statutes for substantive due process under Section 2 similarly to how federal courts have applied the Fifth and Fourteenth Amendments’ Due Process Clauses. See, e.g., Pigeons’ Roost, Inc. v. Commonwealth, 10 S.W.3d 133, 135 (Ky.App.1999) (noting that the same standard applies in § 2 cases as in federal Fourteenth Amendment due process cases). Kentucky courts have also used § 2 to review administrative agencies’ actions to ensure compliance with procedural due process. See Shockey Tours, Inc. v. Miller Transp., Inc., 984 S.W.2d 95, 98 (Ky.1998) (“Any parties whose rights are affected by the action of an administrative agency is entitled to due process in compliance with Section 2[.]”). In a case considering procedural due process claims presented under both § 2 and the Fourteenth Amendment, the Kentucky Supreme Court employed principles of federal due process jurisprudence to resolve both claims. See Transp. Cabinet v. Cas-sity, 912 S.W.2d 48, 51 (Ky.1995). Hence, Cassity suggests that the procedural due process analysis under Kentucky law is analogous to the procedural due process analysis under federal law.
As I explained above, Haeberle lacked a property interest in his job and could not state a valid due process claim. I conclude that the district court properly dismissed Haeberle’s § 2 claim and therefore join the majority’s conclusion that our remand order applies only to the contract and tort claims Haeberle asserts in his Second Amended Complaint.

. When reviewing a motion for judgment on the pleadings, a court may only look at the pleadings themselves and exhibits incorporated by reference into the complaint. Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir.1997) (internal quotations omitted). The University’s manual for tenure applicants — the "Red Book” — is not incorporated into the complaint. Instead, it was offered as an exhibit attached to the Plaintiffs' response in opposition to the defendants' motion for judgment on the pleadings. (J.A. at 58-75). For this reason, the Red Book is not part of the record, and it should not be considered or discussed in our disposition of the case.
Even if the Red Book were properly before the Court, however, I would still conclude that dismissing Haeberle’s claims for violating the statute of limitations was in error. As I read the Red Book’s contents, no decision on a tenure application is complete until the Board acts upon it. The only provision that allows a University President to deny a professor's application for tenure is paragraph 10, which applies only when the applicant resigns from his position before the Board can act. J.A. at 75. Nor do I see any logic in reading this policy to require Board action only when the President recommends granting tenure or is the first to recommend denying tenure. Such a reading would leave applicants such as Haeberle in a state of limbo. Further, such a reading turns the policy’s language into doublespeak by permitting a negative recommendation to automatically transform into a denial. If a negative recommendation from the President really is a denial, why go through the charade of calling it a "recommendation”?
Additionally, Kentucky law supports this reading of the Red Book, Kentucky Rev. Stat. *905§ 164.821(1) vests authority to govern the University of Louisville in the Board of Trustees. The Board's powers include “[a]ppointment of ... all faculty members,” K.R.S. § 164.830(l)(a), and "removal of ... faculty,” K.R.S. § 164.830(l)(b). Nowhere is there any mention of a University president’s power to appoint or remove faculty members, nor is there any mention of the Board’s authority to delegate these tasks.


. Unfortunately, the majority sloughs over this critical point of contention by stating, "We do know, however, that Haeberle appealed the President’s decision by filing a grievance with the Faculty Grievance Committee” (emphasis added). Indeed, the pleadings contain sufficient evidence that Haeberle appealed only a negative tenure recommendation from the President, as opposed to a final tenure decision, to create a genuine issue of material fact.


. Indeed, the language from Ricks that the majority quotes supports this conclusion. It states, "The grievance procedure, by its nature, is a remedy for a prior decision Ricks, 449 U.S. at 261, 101 S.Ct. at 506. If the Supreme Court meant to speak generally about grievance procedures, as opposed to specifically about the particular grievance procedure at issue, then this passage would have read, "Grievance procedures, by their very nature, are remedies for prior decisions